Citation Nr: 0818440	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2004 and July 2006, the veteran testified at 
hearings before an RO hearing officer.  Transcripts of the 
hearings are associated with the claims file.

This claim was previously before the Board and remanded in 
April 2007.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Service medical records are silent for complaints or 
findings for memory loss.

3.  The veteran's memory loss is shown to be attributable to 
his birth injury, his impulse control issues, and his poor 
effort on memory examination.

4.  Memory loss did not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

Memory loss, including based on an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in March 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate a service connection claim.  The 
veteran was provided with a guide regarding Gulf War 
Undiagnosed Illness claims.

A May 2007 letter asked the veteran to submit any evidence in 
his possession that pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2007.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in November 2007, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination regarding the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2007).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2007).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there has been no assertion that the 
veteran's memory loss is directly related to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

The veteran has verified service in the Persian Gulf War, as 
evidenced by his DD Form 214, which shows that he was awarded 
the Southwest Asia Service Medal.  Accordingly, the Board 
concludes that the veteran meets the definition of "Persian 
Gulf veteran."

The record reflects that the veteran served with the 1st 
Infantry Division in Southwest Asia as a cannon crew member 
during Operation Desert Storm.

The veteran's service medical records are negative for 
complaints or treatment related to memory loss.  The 
veteran's June 1992 separation examination included a normal 
psychiatric evaluation with a mental status evaluation 
showing his memory was "good."  In a Report of Medical 
History executed and signed by the veteran on the same date, 
he denied any "loss of memory or amnesia."

A September 2001 private treatment record shows the veteran's 
immediate, recent, and remote memory was intact.  Recall was 
1/3.  He could recall only the current president.

A September 2002 VA record shows the veteran complained of 
short-term memory loss since he was in the Persian Gulf.

A subsequent September 2002 VA treatment record shows the 
veteran underwent neuropsychological assessment.  On testing, 
the veteran had great difficulty concentrating on tasks.  
There was a strong sense from the provider that the veteran 
could be doing better if he focused.  It was noted his 
medications could have contributed to his variable 
concentration.  Thus, his testing result probably did not 
reflect his true potential, but it did reflect his current 
capabilities.  The examiner commented that this is not to say 
that he does not have deficits due to his time in the Gulf 
War:  this was possible, but not detectable at this time.

On a verbal memory test, the veteran's results fell in the 
severely impaired range.  He performed in the moderately 
impaired range on the figural memory portion of the exam.  
Following examination, the examiner concluded that if the 
veteran's mental health issues were not present, he would 
perform in the average range on cognitive tests or be mildly 
impaired at most.  The veteran's distraction and lack of 
concentration were due to his mental health issues.

In March 2003, the veteran underwent VA examination.  On 
testing, his memory was poor in many areas.

In September 2004, the veteran testified before an RO hearing 
officer.  He indicated that he began having problems with 
memory loss about nine months after separation.  It was 
mostly his short-term memory that was impaired.  His long 
term memory was good.

A November 2005 VA outpatient treatment note indicates the 
veteran had "neurocognitive deficits due to Gulf War 
Syndrome (chemical exposure)."

A December 2005 private treatment record shows the veteran's 
memory was severely impaired.

In July 2006, the veteran testified before an RO hearing 
officer.  The veteran complained of memory loss that affected 
his daily life and occupation.  The hearing officer informed 
him that it was usually a symptom that was associated with 
his service-connected PTSD.

In October 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  He had a large scar on his 
forehead that he said was from an IV he needed at birth.  He 
indicated that he began to have symptoms of memory loss when 
he got back from Iraq.  The veteran complained of short-term 
memory problems, including reading problems.  He was 
administered selected scales of the Wechsler Adult 
Intelligence Scale III in order to assess his concentration 
and memory.  His overall immediate memory and attention were 
within the borderline abilities.  His long-term memory was 
certainly within the average range.  His short-term memory 
was considered poor, according to the test.  The veteran was 
administered the Minnesota Multiphasic Personality Inventory-
II, producing an exaggerated and invalid response set.

The examiner opined that the veteran's memory loss was a very 
vague etiology and not caused by the military.  The examiner 
agreed with the September 2002 report that the veteran's 
memory loss was not the result of his military experience.  
He had mild impairment with immediate memory and 
concentration but good long term memory.  While he had poor 
short-term memory, the examiner opined that the short-term 
memory deficit was not the result of either his PTSD or his 
military service.  The memory problems were more likely than 
not unrelated to his military service.  The examiner then 
indicated that there were a variety of possible sources for 
the veteran's memory deficiency, which included his birth 
injury, his impulse control issues, and his poor effort on 
the memory examination.

Having reviewed the evidence pertaining to this claim, the 
Board has concluded that service connection for memory loss 
due to an undiagnosed illness is not warranted.  In this 
regard, the Board notes that the evidence of record 
establishes that the veteran's memory loss was found to be 
linked to known causes, including his birth injury, his 
impulse control issues, and his poor effort on memory 
examination.  A separate psychiatric examination attributed 
the veteran's memory loss to his service-connected PTSD.  As 
such, this symptom would be rated as one of the symptoms 
attributable to this disorder in evaluating the level of that 
disability.

The Board notes that one VA record dated in November 2005 
indicated that the veteran's neurocognitive deficits were due 
to Gulf War Syndrome (chemical exposure).  However, that 
physician provided no rationale for this opinion.  That 
treatment record was one in which the veteran was briefly 
evaluated for his PTSD for the purpose of obtaining refills 
of his medications.  A memory examination was not conducted 
at that time.  Therefore, the Board finds that this evidence 
is not probative to show that the veteran's memory loss is 
due to Gulf War Syndrome.  In essence, this was little more 
than a statement of opinion without reasoning; such opinion 
does not provide an opportunity to explore the basis of the 
opinion and is accorded little probative value.  

The Board notes that an examiner opined that there was a 
possible relationship to the Gulf War.  However, although 
rasing the possibility, the examiner noted that such was not 
detectable and that other causes or events were more likely 
factors.  As such, when the entire opinion is considered, the 
opinion constitutes negative evidence.

As the veteran's memory loss has been attributed to known 
disorders or etiologies, service connection is not warranted 
for this symptom, as due to an undiagnosed illness.

With regard to direct service connection, the evidence shows 
the veteran did not have any problems with memory loss in 
service, and the veteran has not alleged that he suffered 
from any memory loss in service.  Furthermore, the evidence 
of record shows the veteran's memory loss is not related to 
his active duty.  Therefore, the evidence preponderates 
against the veteran's claim, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, supra.




ORDER

Service connection for memory loss, to include as due to 
undiagnosed illness, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


